ORDER
KELLEY, Justice.
Harold James Iverson was originally suspended from the practice of law by this court’s order on December 5, 1978, pending completion of disciplinary proceedings which had been instituted by the Director of the Lawyers Professional Responsibility Board. Subsequently, on February 27, 1981, at the completion of the disciplinary proceedings, this court suspended the petitioner indefinitely. In 1989 petitioner applied for reinstatement from the February 1981 order. Subsequently a panel of the Lawyers Professional Responsibility Board submitted its findings of fact, conclusions of law and recommendation relating to that petition for reinstatement to this court. Later, however, following the receipt of additional information which had come to the Director’s office, petitioner and the Director entered into a stipulation calling for a remand to the Lawyers Professional Responsibility Board Panel for further investigation and proceedings.
The court having considered the petition for reinstatement, the original order of the panel with respect thereto, and the stipulation of the parties entered into on April 5, 1990, NOW ORDERS:
The matter of the petition for reinstatement of Harold James Iverson as an attorney at law of the State of Minnesota is hereby remanded to the panel of the Lawyers Board of Professional Responsibility chaired by Dennis J. Korman, for additional findings, conclusions and recommendations.